Final decree in condemnation proceedings, in so far as appealed from, unanimously affirmed, with one bill of costs. The simple question of quantum is presented in the case of each award from which appeal is taken. Appellants failed to show that the court was misled, or that it adopted an erroneous principle in fixing the damages, or that the awards are obviously and clearly wrong or such as to shock the sense of justice of the court. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.